Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, and 6-14 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “compare said measurement to the variation model recovered from the memory, to temporarily locate the functioning of the device, and, from there, estimate a functioning prognosis of the device, wherein said current operation point of the device is defined according to:   at least one input variable, corresponding to a functioning parameter imposed on the electrochemical device, and at least one output variable, corresponding to a parameter that the electrochemical device delivers, relative to the functioning thereof” as set forth in claims 1-4, 6-11, and 13-14 in combination with the remaining dependent claims.
The prior art does not teach or suggest “the method is implemented respectively for a plurality of successive operation points, and information respectively relative to said successive operation points of the device is obtained and stored successively in memory, and the estimation of the functioning prognosis of the device is made based on the current operation point and said successive operation points” as set forth in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY Y YI/Primary Examiner, Art Unit 2852